In an action to enforce a restrictive covenant contained in two employment agreements, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Martin, J.), dated September 29, 2000, as granted the defendants’ cross motion for summary judgment dismissing the complaint and on their second counterclaim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff seeks to enforce a restrictive covenant contained in two employment agreements signed by two former employees, the defendants Jeffrey Mansbach and Louisa Wright. The Supreme Court properly found that the agreements were unenforceable as against both Mansbach and Wright since the information which the plaintiff sought to protect was readily available from other sources in the industry and therefore not entitled to trade secret protection (see, Stanley Tulchin Assocs. v Vignola, 186 AD2d 183). The Supreme Court also properly determined that the agreement with Mansbach was unenforceable on the ground that there was no evidence the parties intended the agreement to be assignable when it was originally executed (see, Abalene Pest Control Serv. v Powell, 8 AD2d 734, 735).
The plaintiff’s remaining contentions are without merit. Friedmann, J. P., Smith, Altman and Townes, JJ., concur.